Citation Nr: 0413647	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from November 1941 to December 1942, and 
with the Recognized Guerrillas and Regular Philippine Army 
from May 1945 to March 1946.  He was also a prisoner of war 
(POW) from April 1942 to December 1942.  He died on October 
[redacted], 1986.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The veteran's death certificate indicates that he was 
hospitalized at Integrated Provincial Health Office of Nueva 
Vizcaya at that time of his death.  The appellant has stated 
that he died while hospitalized at the VA Hospital, Bayombon, 
Nueva Vizcaya.  She provided a release so that the RO could 
obtain these records, but the RO declined to do so because 
the appellant did not indicate the conditions for which the 
veteran was treated.  As this was the veteran's terminal 
hospitalization, it can reasonably be assumed that he was 
treated for the conditions that resulted in his death.  
Review of the claims folder further indicates that the 
veteran was hospitalized at Southern Valley Hospital in 
August 1985.  These records should be obtained on remand.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
terminal medical records, dated in October 
1986, from the Integrated Provincial Health 
Office of Nueva Vizcaya and/or the VA Hospital, 
Bayombon, Nueva Vizcaya; and his treatment 
records from Southern Valley Hospital, dated in 
1985.

2.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  Ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act 
of 2000 has been completed.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

3.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative, if any, should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


